EXHIBIT 10.13
 
CONSULTING SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (this “Agreement”), entered into this 25th day of
February, 2013, (the “Effective Date”), sets forth the arrangement between MITCH
COHEN (hereinafter referred to as “Consultant”), and GOLD AMERICAN MINING CORP.,
a Nevada corporation, with its principal place of business at 5320 South 900
East, Suite 260, Murray, Utah 84107 (hereinafter referred to as “Company”), with
respect to compensation to which Consultant may become entitled under the terms
and conditions set forth in this Agreement.


W I T N E S S E T H:
 
WHEREAS, the purpose of this Agreement is to confirm the engagement of
Consultant by Company for purposes of providing services more fully described
below.
 
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
 
1. Purpose; Services.  Consultant will undertake to provide services as more
fully described in Schedule A (the “Services”).  Company desires to engage
Consultant in connection with the Services.  In performing the Services,
Consultant shall report to such person as may, from time to time, be designated
by the Company’s chief executive officer.  Consultant shall not have any
authority to execute contracts or make any commitments on behalf of the
Company.  Consultant accepts the engagement provided in this Agreement and
agrees to perform the Services in a professional manner, diligently, in good
faith, in a manner consistent with the best interests of the
Company.  Consultant shall not be required to devote his full time and attention
to the Services. The Company recognizes that Consultant has other business
activities to which he devotes a significant amount of his time.
 
Consultant shall preserve the confidentiality of confidential information
designated as confidential by Company or that may assumed to be
confidential.   Consultant understands that the Company is a publicly traded
company trading on the OTCBB under the symbol SILA.  Consultant understands that
it may come in possession of material non-public information.  Consultant agrees
that it will protect such information and not buy or sell the Company’s
securities when in possession of such information. Consultant represents that it
is an accredited investor as that term is defined by Regulation D as promulgated
under the Securities Act of 1933, as amended (the “Act”), and all compensation
in the form of securities of the Company issued to Consultant under Section 2 of
this Agreement shall be issued under Section 4(2) of the Act and shall contain
the appropriate restrictive legend under the Act.
 
2. Compensation.  For providing the Services, Company shall pay and/or issue to
Consultant the fees set forth on Schedule B.
 
3.  Independent Contractor Relationship.  This Agreement is intended to create
an independent contractor relationship between Consultant and Company.
 
(a)  No Taxes Withheld from Compensation. Company will not withhold any taxes
from any compensation paid to Consultant according to this Agreement. It is
acknowledged and agreed by the parties that Company has not, is not, and shall
not be obligated to make, and that it is the sole responsibility of Consultant
to make, in connection with compensation paid to Consultant according to this
Agreement, all periodic filings and payments required to be made in connection
with any withholding taxes, FICA taxes, Federal unemployment taxes, and any
other federal, state or local taxes, payments or filings required to be paid,
made or maintained.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Consultant Controls Time and Effort.  It is agreed that Company is
interested only in the ultimate results of Consultant’s activities pursuant to
this Agreement, and that Consultant shall have exclusive control over the time
and effort invested by Consultant pursuant to this Agreement, and the manner and
means of Consultant’s performance under this Agreement.
 
(c) Independence from Company.  The parties further agree that Consultant shall
have no control or supervision over Company’s employees, officers, directors,
representatives or affiliates.  Consultant will not represent that it is an
employee of Company. Consultant shall at all times represent himself and be
construed as independent of Company.  Consultant shall not, under any
circumstances, be deemed to be a servant or employee of Company for any purpose,
including for Federal tax purposes.  Consultant’s relationship to Company is
that of an independent contractor, and nothing in this Agreement shall
constitute this Agreement as a joint venture or partnership between Consultant
and Company.  Consultant shall have no authority to bind Company or any of its
employees, officers, directors, representatives or affiliates by any promise or
representation, oral or otherwise, unless specifically authorized in a writing
bearing an authorized signature of a Company officer, director or
representative. All discussions and negotiations with any source for funding
and/or financing shall be conducted by Company.
 
4.  Confidential Information. Each party acknowledges that, pursuant to this
Agreement, it may be given access to or may become acquainted with certain
information, trade secrets or both, of the other party, including but not
limited to, confidential information and trade secrets regarding computer
programs, designs, skills, patents, pending patents, copyrights, procedures,
methods, documentation, plans, drawings, schematics, facilities, customers,
policies, marketing, pricing, customer lists and other information and know-how
all relating to or useful to the disclosing party (collectively, the
“Confidential Information") and the exclusive property of the disclosing party.
 
5.  Nondisclosure of Confidential Information.  During the term of this
Agreement and for a period of one year thereafter, each party shall only
disclose the Confidential Information in connection with its performance
pursuant to this Agreement, subject to the terms and conditions of this
Agreement, and otherwise, the non-disclosing party shall not in any manner,
either directly or indirectly, divulge, disclose or communicate to any person or
entity, any of the Confidential Information.  The Parties expressly agree that
the Confidential Information affects the successful and effective conduct of the
other party’s business and its good will, and that any breach of the terms of
this Section by the non-disclosing party is a breach of this
Agreement.  Consultant acknowledges that the Company files reports with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended, and the Company’s shares of common stock are traded in the Over the
Counter Bulletin Board.  Consultant agrees that it will not engage in any
transaction in the Company’s securities if Consultant is in possession of
material non-public information.
 
6.  Exceptions to Nondisclosure.  Notwithstanding anything to the contrary
contained in this Agreement, the non-disclosing party shall not be prohibited
from disclosing to third parties, or using without the prior written consent of
the disclosing party, information that (a) was, on the date of this Agreement,
generally known to the public, (b) is as of the date of this Agreement known to
the non-disclosing party, as evidenced by written records in the possession of
non-disclosing party, (c) is subsequently disclosed to non-disclosing party by a
third party who is in lawful possession of such information and is not under an
obligation of confidence, (d) is disclosed by the disclosing party to third
parties generally without restriction on use and disclosure, or (e) is required
to be disclosed by law or a final order of a court or other governmental agency
or authority of competent jurisdiction, provided, however, reasonable notice
prior to any disclosure as required by applicable law or court process shall be
given to the disclosing party which would allow Consultant sufficient time to
attempt to obtain injunctive relief in respect to such disclosure.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Term, Termination of this Agreement and Return of Property.  The Term of this
Agreement shall be for a period of one (1) year (the “Term”); provided, however,
the Company may terminate upon providing Consultant with five (5) days written
notice.   Further, the Company may extend the Term for six (6) month intervals
by providing the Consultant written notice of its intent to extend the Term
prior to the expiration of the Term.

8. Representations and Warranties.    The Consultant represents that the
Consultant is an “accredited investor” as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and that the Consultant is able to bear the economic risk
associated with providing the Services for the Shares.  The Consultant
recognizes that (a) the Company remains a development stage business with
limited operating history and requires substantial funds to continue as a
business concern; (b) the Consultant may not be able to liquidate the Shares;
and (c) the Consultant could sustain the complete loss of any value in the
Shares.
 
The Consultant further understands that there is a limited public market for the
Shares.  The Consultant understands that even if more significant public market
develops for the Shares, Rule 144 (“Rule 144”) promulgated under the Securities
Act requires for non-affiliates, among other conditions, a six month holding
period prior to the resale of securities acquired in a non-public offering
without having to satisfy the registration requirements under the Securities
Act.  The Consultant understands that the Shares have not been registered under
the Securities Act and the Consultant hereby acknowledges that the Company is
under no obligation to register any of Shares under the Securities Act or any
state securities or “blue sky” laws.
 
9.  Notice.  Any notice required under this Agreement shall be deemed duly
delivered (and shall be deemed to have been duly received if so given), if
personally delivered, sent by a reputable courier service, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties at the addresses set forth above or to such other
address as any party may have furnished to the other in writing in accordance
with this Section.
 
10. Law and Jurisdiction.  The laws of the State of Utah apply to this
Agreement, without deference to the principles of conflicts of law.  Both
jurisdiction and venue for any litigation pursuant to this Agreement shall be
proper in the courts of Utah.
 
11. Severability.  If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.
 
12. Waiver.  The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
 
13. Amendment. This Agreement may only be amended or modified in a writing
signed by both of the parties and referring to this Agreement.
 
14. Entire Agreement.  This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.
 
15. Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one in the same instrument.  Confirmation of execution
by electronic transmission of a facsimile signature shall be binding on the
confirming party.


 
SIGNING THIS AGREEMENT INDICATES ACCEPTANCE OF THE TERMS OF THIS AGREEMENT.
 

  GOLD AMERICAN MINING CORP.               
 
By:
/s/ Michael Ahlin           Name:Michael Ahlin       Title: CEO                
      /s/Mitch Cohen       Name: Mitch Cohen          

 
 
 
4

--------------------------------------------------------------------------------

 

Schedule A – Services


●  
Assist the Company with the completion of its current projects.

 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 


Schedule B – Compensation


a. 
Company shall reimburse Consultant his actual costs of travel, meals, and
lodging to the extent reasonable and necessarily incurred by Consultant in
rendering services hereunder, which have been pre-approved by the Company in
writing. Consultant shall submit a statement for any month in which out of
pocket expenses are incurred showing the reimbursable expenses (including
receipts and other backup as applicable) payable with respect to services
rendered during such month.  Company shall, in accordance with its accounting
procedures, remit to Consultant the appropriate amount.

 
b. 
The Company shall issue the Consultant 150,000 shares of common stock of the
Company upon on the effective date of this Agreement.  The Consultant represents
that he is an accredited investor as such term is defined under Regulation D
promulgated under the Securities Act of 1933, as amended.

 
 
 
 
 
6
 

--------------------------------------------------------------------------------

 
 